Order and judgment affirmed, with costs. Memorandum: Special Term properly granted plaintiffs’ motion for summary judgment declaring that the notice of *984cancellation sent by defendant State Farm to its insured on July 22, 1983, purporting to cancel a policy of automobile liability insurance covering a vehicle owned by defendant Janet M. Kavanaugh, was ineffective and that said policy of insurance was in full force and effect on August 12, 1983. There is no question that the notice did not fully comply with Vehicle and Traffic Law § 313 (1) (a) in that it omitted the required statement that "proof of financial security is required to be maintained continuously throughout the registration period and a notice prescribed by the commissioner indicating the punitive effects of failure to maintain continuous proof of financial security and actions which may be taken by the insured to avoid such punitive effects.” Strict compliance with the statute is required and the notice of cancellation was a nullity (see, Spring Brook Riding Academy v National Grange Mut. Ins. Co., 97 AD2d 754, 755; Matter of State Farm Mut. Auto. Ins. Co. v Matthews, 74 AD2d 875). That the Department of Motor Vehicles regulation prior to August 4, 1983 (15 NYCRR 34.6), unlike the amended regulation (15 NYCRR 35.11 [now repealed]), permitted a notice of cancellation that did not comply with the statute is, in our opinion, of no consequence.
All concur, except Denman, J., who dissents and votes to reverse and declare that the notice of cancellation sent by defendant Insurance Company to its insured complied with the statutory requirements.